Judgment unanimously affirmed. Memorandum: We reject the contention that defendant was denied effective assistance of counsel because his attorney was compelled to take a position adverse to him (cf., People v Welsh, 207 AD2d 1025, 1026). Defense counsel made no comment adverse to defendant during the Outley hearing (see, People v Outley, 80 NY2d 702). He confirmed that defendant had called his office on the scheduled date of sentencing, and he supported the explanation proffered by defendant concerning possible danger that defendant might suffer if he appeared in court. Defense counsel urged the court to impose the sentence initially promised. Under the circumstances, the voluntary statement of defense counsel regarding the efforts of his office to locate defendant and the accessibility of his office for messages, made after the court had decided to impose an enhanced sentence, did not deprive defendant of meaningful assistance. Finally, we have reviewed defendant’s remaining contention and conclude that it is without merit. (Appeal from Judgment of Onondaga County Court, McCarthy, J. — Attempted Criminal Possession Controlled Substance, 4th Degree.) Present — Pine, J. P., Lawton, Wesley, Balio and Davis, JJ.